Citation Nr: 1012618	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected left ankle injury with traumatic changes.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
August 2005.  He is the recipient of the Bronze Star Medal 
with "V" device and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In September 2009, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In his February 2007 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  The hearing was scheduled for 
August 2009, but the Veteran failed to report.  As no 
further communication from the Veteran with regard to a 
hearing has been received, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2009).


FINDING OF FACT

Service-connected left ankle injury with traumatic changes 
is manifested by an in-service flesh wound causing no 
significant muscle loss or damage and active plantar flexion 
to 20 degrees upon repetition and 10 degrees dorsiflexion 
upon repetition with degenerative changes shown by X-ray.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected left ankle injury with traumatic changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations 

The Board observes that this case was remanded by the Board 
in September 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the September 2009 remand was to obtain a VA 
examination with regard to any muscle or scar disability 
associated with the service-connected left ankle injury, 
which was due to an in-service GSW.  A review of the post-
remand record shows that this examination was accomplished 
in December 2009.  The Board acknowledges that the Remand 
requested that the examiner identify the muscle group 
affected by the GSW and that the examiner failed to do so.  
However, as the examiner indicated that there was 
essentially no muscle disability present, the Board does not 
find that another remand for the sole purpose of obtaining 
that information from the examiner is necessary.  Therefore, 
the Board determines that the RO/AMC substantially complied 
with the Board's orders in the September 2009 remand and 
that the Board may now proceed with adjudication of the 
claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notice as part of the Benefits Delivery at Discharge (BDD) 
program.  He was also sent notice with respect to disability 
ratings and effective dates in July 2008.
 
The Board observes that the pre-adjudicatory BDD information 
included notice as to the type of evidence necessary to 
establish service connection, how VA would assist the 
Veteran in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claim, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty 
to assist the Veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the Veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  Further, where a 
claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-
adjudicatory notice as to disability ratings and effective 
dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board finds that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board notes that, as a matter of law, providing 
the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to 
an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case 
(SOC) and supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, subsequent to the July 2008 letter that 
advised the Veteran of how to substantiate disability 
ratings and effective dates, the Veteran's claim was 
readjudicated and SSOCs were issued.  Thus, any deficiency 
of timing was rectified by readjudication of the claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of August 2005 
and December 2009 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant treatment records the Board needs to obtain for an 
equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that 
once VA undertakes to provide a VA examination, it must 
ensure that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, each examiner 
reviewed the claims file, documented the Veteran's 
subjective complaints and medical history, and evaluated the 
Veteran.  Thereafter, in the reports, they provided 
information sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate 
disability rating.  Further, the Board notes that the 
findings documented upon examination were not inconsistent 
with other evidence presented in the claims file.  The Board 
acknowledges that the December 2009 VA examiner did not 
identify the muscle group impacted by the Veteran's GSW; 
however, as there is no muscle loss identified, the Board 
does not find that this omission makes the examination 
report inadequate.  Thus, the Board determines that the VA 
examinations in this case are sufficient for rating 
purposes.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then current severity of the disorder.  
As such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected left ankle 
disability.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the appeal period.  Fenderson at 
126-28.  As such, in accordance with Fenderson, the Board 
has considered the propriety of staged ratings in evaluating 
the Veteran's service-connected disability.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59. 
Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately 
severe," and "marked," as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's left ankle injury with traumatic changes has 
been assigned a 10 percent rating for moderate limitation of 
motion under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2009).  There is no evidence 
of nonunion or malunion of the ankle joint with impairment 
in the knee or ankle (Diagnostic Code 5262); ankylosis of 
the ankle (Diagnostic Code 5270); ankylosis of the 
subastralgar or tarsal joint (Diagnostic Code 5272); 
malunion of Os calcis or astragalus (Diagnostic Code 5273); 
or astragalectomy (Diagnostic Code 5274).  Further, a rating 
for traumatic arthritis is only for consideration when 
limitation of motion of a joint is otherwise not 
compensated.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Thus, an evaluation in excess of 10 percent under any of 
these rating codes is not for consideration.

Service treatment records show that the Veteran sustained a 
GSW to the left ankle in October 1993.  The bullet 
reportedly grazed the bone, but the bone was not fractured.  
The Veteran experienced recurrent infection of the wound for 
approximately six months after the injury, but these 
infections ultimately resolved.  At separation, the Veteran 
complained of arthritis in his left ankle, but service 
treatment records, to include the Veteran's service 
separation examination do not reveal any complaints or 
clinical findings related to muscle injury or scars 
associated with the GSW.  

Relevant post-service medical evidence includes the reports 
of two VA examinations.  At the August 2005 VA examination, 
the Veteran reported mildly decreased range of motion and 
pain occurring two days per week for five to six hours.  He 
indicated that the pain did not affect his occupational or 
recreational activities, or his ability to perform his 
activities of daily living.  Range of motion was to 15 
degrees dorsiflexion and 45 degrees plantar flexion.  The 
Veteran had no complaints of pain, but noted a "pulling" 
sensation with movement.  The examiner noted no weakness, 
fatigue, or lack of endurance with repetition and stated the 
loss of range of motion was mild.  An X-ray showed old 
traumatic changes.  

The December 2009 VA examination focused specifically on the 
GSW and resultant muscle injury and scar, if any.  The 
examiner stated that the GSW was a flesh wound, described as 
an open laceration over the lateral malleolus, with some 
avulsion of the left heel pad.  He also reported that there 
were several episodes of secondary wound infection, but no 
tendon or muscle grafts and no injury to bony or vascular 
structures.  An 8.5 cm. X 0.5-1.0 cm. scar was observed, 
which the examiner stated was not deep or tender to touch 
and exhibited no breakdown of skin, open drainage, or 
limitation of motion.  He concluded that there was no major 
muscle loss and no residual loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination, or 
uncertainty of movement in the muscle or scar.  

Based on the above, the Board concludes that a rating in 
excess of 10 percent is not warranted for the Veteran's 
service-connected left ankle injury with traumatic changes.  
Range of motion testing shows no loss of plantar flexion and 
a loss of one-quarter (5 degrees from 20 degrees) of 
dorsiflexion.  The Board finds that this degree of loss does 
not equal more than a moderate loss of motion.  Therefore, 
the Board determines that a rating in excess of 10 percent 
is not warranted pursuant to Diagnostic Code 5271.

Additionally, the Board has considered the potential 
application of the rating codes for muscle injuries and 
scars.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board observes that the Veteran's 
service treatment records and the December 2009 VA examiner 
indicate that the GSW was a flesh wound.  As discussed 
above, the record does not report the muscle group affected 
by the GSW; however, a review of the Rating Schedule shows 
that Muscle Group X is responsible for plantar and 
dorsiflexion of the foot.  38 C.F.R. § 4.73, Diagnostic Code 
5310.  Nevertheless, for ratings in excess of 10 percent for 
injury to Muscle Group X, plantar and dorsal intrinsic 
muscles of the foot, at least a moderate muscle injury must 
be present. Id.  A moderate muscle disability or worse is 
defined by a through and through or deep penetrating wound.  
38 C.F.R. § 4.56(d)(2)-(4).  Additionally, the December 2009 
VA examiner stated that there was no major muscle loss or 
any cardinal signs of muscle disability, which are also 
requisite for a higher rating.  See id.  Thus, the Board 
determines that a rating pursuant to the criteria for muscle 
disabilities is not warranted in this case.  

With regard to the scar associated with the GSW, the Board 
observes that the rating criteria for scars was revised 
effective August 30, 2002 and again, effective October 23, 
2008.  As the Veteran filed his claim in May 2005, only the 
revised rating criteria for scars effective August 30, 2002 
apply in this case.  Nevertheless, the scar associated with 
the GSW was documented as neither deep nor tender.  
Therefore, a separate evaluation for the scar is also not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805 (2008).

The Board acknowledges the Veteran's assertions as to the 
severity of his left ankle symptoms.  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent evidence of marked limitation 
of motion, a rating in excess of 10 percent for service-
connected left ankle injury with traumatic changes is not 
warranted.

Extraschedular and TDIU ratings

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral 
for an extraschedular rating include marked interference 
with employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1) (2009).  In the present case, the Board finds no 
evidence that the Veteran's service-connected left ankle 
disability presents such an unusual or exceptional 
disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
the record does not establish that the Veteran experiences 
interference with employment not contemplated by a schedular 
rating.  In fact, he has denied experiencing occupational 
impairment due to his left ankle symptoms.  Therefore, the 
Board determines that referral for an extraschedular is not 
warranted.  

Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 
6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this 
case, however, the record has not suggested that the Veteran 
is not employable; accordingly, further contemplation of a 
TDIU rating is not warranted. 


ORDER

An initial rating in excess of 10 percent for service-
connected left ankle injury with traumatic changes is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


